               Case 2:20-cv-00738-TSZ Document 20 Filed 07/14/20 Page 1 of 4



 1                                                                      The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
12   NINTENDO OF AMERICA INC.,
13                                                          NO. 2:20-cv-00738-TSZ
14                       Plaintiff,
15                                                          ORDER GRANTING PLAINTIFF’S
16            v.                                            MOTION FOR LEAVE TO SERVE
17                                                          PROCESS BY ALTERNATIVE MEANS
18   DOES 1-20, d/b/a, ANXCHIP.COM,
19   AXIOGAME.COM, FLASHCARDA.COM,
20   MOD3DSCARDS.COM, NX-CARD.COM,
21   SXFLASHCARD.COM, TXSWITCH.COM,
22   and USACHIPSS.COM,
23
24                       Defendants.
25
26
27           This matter came before the Court on Plaintiff’s Motion for Leave to Serve Process by
28
29   Alternative Means, docket no. 15. The Court, having considered Plaintiff’s submissions,
30
31   GRANTS the Motion. Pursuant to Fed. R. Civ. P. 4(f)(3), Plaintiff shall serve Defendants by
32
33   sending the Summons and Complaint via email to the addresses identified in Attachment A
34
35   hereto. Plaintiff shall file a declaration attesting to service via email having been completed
36
37   within one week of this Order.
38
39           Dated this 13th day of July, 2020.


                                                           A
40
41
42
43
                                                           Thomas S. Zilly
44
                                                           United States District Judge
45


     ORDER - 1                                                       GORDON       600 University Street
     No. 2:20-cv-00738                                                TILDEN      Suite 2915
                                                                     THOMAS       Seattle, WA 98101
                                                                     CORDELL      206.467.6477
               Case 2:20-cv-00738-TSZ Document 20 Filed 07/14/20 Page 2 of 4



 1
 2   Presented by:                           Presented by:
 3
 4   GORDON TILDEN THOMAS &                  JENNER & BLOCK LLP
 5   CORDELL LLP
 6
 7     /s/ Michael Rosenberger                 /s/ Alison I. Stein
 8   Michael Brown, WSBA #45618              Alison I. Stein (Pro Hac Vice)
 9   Michael Rosenberger, WSBA #17730        Cayman C. Mitchell (Pro Hac Vice)*
10   One Union Square                        919 Third Avenue
11   600 University Street, Suite 2915       38th Floor
12   Seattle, WA 98101                       New York, NY 10022
13   Telephone: 206.467.6477                 Telephone: 212.891.1600
14   mrosenberger@gordontilden.com           Facsimile: 212.891.1699
15   mbrown@gordontilden.com                 astein@jenner.com
16                                           cmitchell@jenner.com
17
18                                           Christopher S. Lindsay (Pro Hac Vice)
19                                           633 West 5th Street
20                                           Suite 3600
21                                           Los Angeles, CA 90071
22                                           Tel: (213) 239-5100
23                                           clindsay@jenner.com
24
25                                           Attorneys for Plaintiff Nintendo of America Inc.
26
27                                           *Admitted only in Massachusetts, not admitted in
28                                           New York. Practicing under the supervision of
29                                           the partnership of Jenner & Block LLP
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     ORDER - 2                                               GORDON    600 University Street
     No. 2:20-cv-00738                                        TILDEN   Suite 2915
                                                             THOMAS    Seattle, WA 98101
                                                             CORDELL   206.467.6477
               Case 2:20-cv-00738-TSZ Document 20 Filed 07/14/20 Page 3 of 4



 1                                    ATTACHMENT A
 2
 3    Defendant              Associated Email Addresses
 4    Anxchip.com               • sales@anxchip.com
 5    (now Lowbr.com)           • pw-eef7316e3dab65ef3bf48d017150bd81@privacyguardian.org
 6                              • 9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
 7                              • abuse@cloudflare.com
 8                              • abuse@namecheap.com
 9                              • support@mail.whoisguard.com
10
11    Axiogame.com              •   sales@axiogame.com
12                              •   service@wintopay.com
13                              •   1603813102@qq.com
14                              •   contact@privacyprotect.org
15                              •   abuse-contact@publicdomainregistry.com
16
17    Flashcarda.com            •   admin@flashcarda.com
18    (now Materpl.com)         •   9f933c74bc1b4a9a96d1f81c89092007.protect@whoisguard.com
19                              •   abuse@cloudflare.com
20                              •   abuse@namecheap.com
21                              •   support@mail.whoisguard.com
22
      Mod3dscards.com           •   admin@mod3dscard.com
23
      (now Brujoon.com)         •   yellanna@yahoo.com
24
                                •   pw-9858d211ecf65d5b74c4d6d1d29acc7c@privacyguardian.org
25
                                •   dabdd50dcc9c47c2976c659c23741615.protect@whoisguard.com
26
                                •   abuse@cloudflare.com
27
                                •   abuse@namecheap.com
28
                                •   support@mail.whoisguard.com
29
30    Nx-card.com               •   admin@nx-card.com
31    (now Agresu.com)          •   12508e0218f046f787f411e2a92c8ddc.protect@whoisguard.com
32                              •   abuse@cloudflare.com
33                              •   abuse@namecheap.com
34                              •   support@mail.whoisguard.com
35
36    Sxflashcard.com           •   spielking@outlook.com
37                              •   qiumin2019@yeah.net
38                              •   sxflashcard@163.com
39                              •   sxflashcard.com@domainsbyproxy.com
40                              •   abuse@godaddy.com
41
42    Txswitch.com              •   noreply@notice.mailzh.com
43                              •   teamxecutersx@163.com
44                              •   txswitch.com@domainsbyproxy.com
45                              •   abuse@godaddy.com


     ORDER - 3                                                GORDON         600 University Street
     No. 2:20-cv-00738                                         TILDEN        Suite 2915
                                                              THOMAS         Seattle, WA 98101
                                                              CORDELL        206.467.6477
               Case 2:20-cv-00738-TSZ Document 20 Filed 07/14/20 Page 4 of 4



 1    Usachipss.com             •   admin@usachipss.com
 2    (now Nerged.com)          •   pw-4a6563c6dcb030493c219c6c14125e65@privacyguardian.org
 3                              •   3dc9efc662604c7fa57e2936b15909ed.protect@whoisguard.com
 4                              •   abuse@cloudflare.com
 5                              •   abuse@namecheap.com
 6                              •   support@mail.whoisguard.com
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     ORDER - 4                                              GORDON      600 University Street
     No. 2:20-cv-00738                                       TILDEN     Suite 2915
                                                            THOMAS      Seattle, WA 98101
                                                            CORDELL     206.467.6477
